Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/21 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Interpretation
Applicant is advised, in comply with the guidelines set forth by the MPEP, during the patent’s application prosecution, the office personnel may not import a substance of the specification into the claims.  See MPEP §2111.01.  Although, applicant may be own lexicographer, however applicant must clearly set forth a special definition or define the term in the specification that differs from the plain and ordinary meaning.  See MPEP §2111.01 (IV).  Furthermore, the languages describe operational environment, result, or intended operation, which do not require manipulative or structural change, in a preamble, wherein, whereby, contingent clauses, or the like, and not all of the alternative limitations, will not be given patentable weight.  See MPEP § 2111.04, MPEP § 2173.05(h). 
1, has been thoroughly considered and found that they do not have patentable weight, because they do not require any act or structure of the base station to perform.  In other words, the CSI computing time is defined by a UE and is not defined by the claimed BS.  Furthermore, regardless whether how the CSI time is defined, or whether the CSI information is regarding the PMI type, or whether the bandwidth granularity information is based on a wideband or subband.  None of them requires special technical feature for the BS to transmit the DCI or for the BS to receive the CSI.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For the reasons given in the above sections, it is not clear what has been invented for the base station and its method with respect to said wherein clauses.
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by “Kwak,” (US 2019/0053089), or, in the alternative, under 35 U.S.C. 103 as obvious over Kwak in view of the 3GPP TSG RAN WG1 Meeting # 86b, “Views on CSI acquisition for NR” by LG electronics, (hereinafter “LGE”), and “Faxer,” (US 2021/0083743).
Based on the claim interpretation above, as to claims 1, 4, 5, and 8, Kwak discloses a base station (BS) for Channel State Information (CSI) in a wireless communication system, and the method thereof, (see fig. 18), wherein the method comprising: 

receiving, from the UE, the CSI including a PMI, (step 1830, illustrates the gNB receive the aperiodic CSI-RS report from the UE; ¶0023, “the aperiodic CSI report may be generated based on a CSI report setting included in the configuration information”; ¶0027, “the feedback configuration information may include at least one of whether a PMI/CQI is reported”).
As to claims 2 and 6, Kwak discloses, “in operation 2120, the BS transmits, to the UE, feedback configuration information that is based on at least one or more CSI-RSs,” ¶0286, that teaches transmitting, to the UE, configuration information including at least (ii) the information for the CSI-RS resource. 
As to claims 3 and 7, Kwak discloses, “[t]able 1 below represents the radio resource control (RRC) field constituting the CSI-RS configuration,” ¶ 0090, that teaches wherein the configuration information is included in radio resource control (RRC) information. 
Furthermore, claims 1 and 5, assuming arguendo, if patentable weight were given to the wherein clauses. 
Kwak discloses the time CSI time may be compute based on:
(i) information for the number of antenna ports, (¶0219, ““a different delta Y is created depending on the number of antenna ports,”)
(ii) information for a Channel State Information - Reference Signal (CSI-RS) resource, (¶0218 “TABLE 16-2 Indication 2 of multiple time differences as per the number of CSI-RS ports Number of CSI-RS ports 2 4 >=8 Delta Y 0 +2 +4”); 

Kwak fails to teach the computation is based on 
(iii) information for a bandwidth granularity, 
(v) information for a number of processors; and 
“wherein the information for the CSI codebook type is information regarding whether the PMI is based on a type 1 codebook or a type 2 codebook.” 
In the same field of endeavor, Faxer discloses, “[i]n NR, two types of CSI feedbacks will be supported for closed-loop transmission, i.e. Type I and Type II. Type I is codebook based PMI feedback with normal resolution targeting single user MIMO (SU-MIMO) transmissions. Type II is an enhanced CSI feedback with higher resolution targeting multi-user MIMO (MU-MIMO) transmissions,” ¶¶0023-0025 that is the information for the CSI codebook type is information regarding whether the PMI is based on a type 1 codebook or a type 2 codebook.”
Furthermore, LGE proposes an idea for improving CSI acquisition, CSI time gap based on the information items (i-v). For example, LGE discloses time gap computation is defined based on the information cited in items (i-v), and suggests the time for computing CSI is defined by H/W processing capability, i.e., processor capability, and a number of CSI processes (see proposal 5).
Thus, modifying processor capability and a number of CSI processes to derive with number of processors for computing said time taught by LGE with Kwak, and associating them with a conventional CSI codebook with PMI type 1 or type 2, as taught by Faxer, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter is no more than the simple substitution of one known process to a piece of prior art ready for improvement, and is not patentably distinct.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007); [MPEP 2143].
As to claims 4 and 8, Kwak-Faxer-LGE discloses, “[f]requency granularity of CSI: In general, subband CSI calculation takes longer time than wideband CSI due to the necessity of subband-wise CSI computation,” see LGE’s proposal 5.  That teaches description of the bandwidth granularity, e.g., information for the bandwidth granularity is information regarding whether the CSI is based on a wideband or a subband. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        7/9/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1“wherein a number of symbols related to a time for computing the CSI is defined based on (i) information for the number of antenna ports, (ii) information for a Channel State Information- Reference Signal (CSI-RS) resource, (iii) information for a bandwidth granularity, (iv) information for a CSI codebook type, and (v) information for a number of processors,” “wherein the information for the CSI codebook type is information regarding whether the PMI is based on a type 1 codebook or a type 2 codebook,” “wherein the information for the bandwidth granularity is information regarding whether the CSI is based on a wideband or a subband.”,